Citation Nr: 0518336	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  02-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

(A claim of entitlement to recognition of the veteran's son 
as a helpless child will be the subject of a separate 
decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and January 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The Board notes that the veteran testified at a Board hearing 
in March 2005.  The veteran submitted additional evidence for 
consideration at the time.  She also submitted a waiver of 
consideration of the evidence by the agency of original 
jurisdiction (AOJ).  See 69 Fed. Reg. 53,808 (Sept. 3, 2004) 
(to be codified at 38 C.F.R. § 20.1304(c)).  As the veteran's 
case is being remanded to the RO for additional development, 
the RO will have opportunity to review the evidence.  


FINDINGS OF FACT

1.  The veteran was denied service connection for a back 
disorder by way of a Board decision dated in April 1998.  

2.  The veteran submitted a motion for reconsideration of the 
Board decision in February 1999.  The motion was denied in 
August 1999.

3.  The evidence associated with the claims file subsequent 
to the April 1998 Board decision is so significant that it 
must be considered in order to fairly decide the merits of 
the underlying claim of service connection for a back 
disorder.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a back disorder has 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for a back disorder.  She submitted her 
application to reopen a claim of service connection in June 
1999.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran originally attempted to establish service 
connection for a back disorder in March 1995.  Her claim was 
denied in October 1995 and the veteran appealed to the Board.  
The Board denied her claim in April 1998.  The decision is 
final.  See 38 C.F.R. §§ 20.1100, 20.1104 (2004).  The 
veteran submitted a motion for reconsideration in February 
1999.  The Board denied the motion in August 1999.  As a 
result, service connection for a back disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication by 
the Board.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed her application to reopen prior 
to this date, the earlier version of the law remains 
applicable in this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran served on active duty from November 1974 to 
November 1977.  She sought to establish service connection 
for a back disorder, to include arthritis, in March 1995.  
Her claim was denied in October 1995.  She appealed the 
denial.  As noted above, the Board denied her claim in April 
1998.  

Evidence of record at the time of the April 1998 Board 
decision consisted of the veteran's service medical records 
(SMRs), a statement from D. L. Martin, M.D., dated in 
December 1981, Child and Family Psychology Group report, 
dated in July 1992, statement from A.G. Gosselin, M.D., dated 
in November 1993, records from J. Flinchbaugh, D.O., for the 
period from September 1993 to August 1994, statement from E. 
B. Stewart, M.D., records from W. Bala, M.D., for the period 
from September 1986 to February 1987, received in March 1994, 
records from Commonwealth Family Practice, Dr. Stewart, for 
the period from May 1990 to January 1994, records from 
Pinellas County Health Department for the period from January 
1986 to June 1987, received in April 1994, VA examination 
reports dated in May 1994, September 1995, June 1996, and 
August 1996, VA treatment records for the period from 
December 1994 to March 1997, transcript of a Board hearing 
conducted in September 1997, and statements from the veteran.

As noted above, the veteran served on active duty from 
November 1974 to November 1977.  The veteran's SMRs show that 
she was seen on June 11, 1975, for evaluation after she fell 
over a guardrail [sic] [gunwale].  She said she suffered 
trauma to her left leg and back.  She was seen the next day 
with complaints of low back pain.  The impression was 
contusion of the muscles of the back.  X-rays of the 
lumbosacral spine were ordered but no results were noted in 
the records.  The veteran was also seen in early July 1975 
following a motor vehicle accident (MVA) several days 
earlier.  She complained of pain in the right anterior chest 
area.  X-rays of the cervical spine were normal.  A September 
1975 entry noted that she complained of supra pubic and low 
back pain.  The impression was post-cystitis pain.  

The veteran underwent medical board processing for mild, 
chronic bronchitis in November 1976.  The medical board did 
not report any complaints or problems related to her back.  
The veteran was determined to be fit for full duty.  

The veteran's November 1977 separation physical examination 
did not report any abnormalities associated with her back.  
On her Report of Medical History, the veteran indicated 
"yes" to the question of arthritis, rheumatism, or 
bursitis.  She indicated "no" to the question of recurrent 
back pain.  The examiner commented on the form that a review 
of the chart found no problems that required medical 
attention at the time.

The veteran also was examined for enlistment in the Navy 
Reserve in November 1978.  The physical examination did not 
show any evidence of a back problem and the veteran did not 
report any problems with her back, to include arthritis.

Records from Dr. Bala show that the veteran was treated for 
complaints of low back pain of two weeks duration in October 
1986.  The veteran had lifted something heavy at work.  X-
rays were interpreted as negative for any evidence of 
fracture.  The diagnosis was low back strain.  She was seen 
again for low back pain in February 1987.

The records from Dr. Stewart show that the veteran presented 
with an initial complaint of low back pain in May 1990.  A 
magnetic resonance imaging (MRI) examination, also from May 
1990, was interpreted to show Schmorl's nodes, otherwise an 
unremarkable study.  The records did not relate any findings 
to the veteran's military service.  

Records from Dr. Flinchbaugh show that the veteran was 
treated for complaints of low back pain in August 1994.  X-
rays were said to show minimal degenerative changes involving 
the lower thoracic region.  The impression was thoracic and 
lumbar strain/sprain.

A September 1995 VA orthopedic examination report showed the 
veteran's complaints of low back pain for over 20 years.  The 
examiner said that VA x-rays of the lumbosacral spine were 
interpreted to show small osteophytes at all lumbar levels 
with no narrowing of the disc spaces or other abnormalities.  
However, the VA radiograph report said that the x-rays showed 
a normal lumbosacral spine.  The examiner's diagnosis was 
mild degenerative lumbar disc disease.  The examiner added an 
addendum that specific testing for evidence of rheumatoid 
arthritis was negative.  

The veteran was afforded another VA orthopedic examination in 
June 1996.  She was diagnosed with chronic low back pain.  
The examiner reviewed the claims file in order to provide an 
opinion as to a possible nexus to service.  The examiner 
noted the results of the May 1990 MRI that demonstrated 
evidence of Schmorl's nodes.  The examiner said that such 
nodes were usually developmental and that there was no 
evidence to show at what time they occurred.

The same VA examiner provided an opinion in August 1996.  He 
said that he did not believe that the veteran's current back 
problems were related to any injuries she had in service.

The veteran testified in September 1997 that she injured her 
back in service when she slipped off the gunwale of the 
tugboat she served on.  She also testified that she was 
involved in a MVA in June 1975 where the car she was riding 
in was struck from behind.  She said she was told that x-rays 
showed a Schmorl's node on her spine.  The veteran also 
testified that she had been on Social Security Administration 
(SSA) disability based on arthritis of her back, and knees, 
and her asthma, since 1993.  

The Board denied the veteran's claim as not well grounded in 
April 1998.  The Board determined that there was no evidence 
to link the veteran's currently diagnosed back disorder to 
her military service.

The veteran submitted a motion for reconsideration that was 
received in February 1999.  The motion was denied in August 
1999.

The veteran submitted her request to reopen her claim for 
service connection in June 1999.  The evidence added to the 
record since the April 1998 Board decision consists of VA 
Form 21-4142s, received in August 1998, Appalachian Regional 
Hospital (ARH) records for the period from September 1968 to 
January 1998, Charter by the Sea records for the period from 
July 1992 to September 1992, statement from B. J. Podurgiel, 
M.D., dated in November 1998, Form SSA-4268-U4, received in 
May 2000, records from Christian Healthcare, for the period 
from April 1997 to September 2003, records from the Arthritis 
and Osteoporosis Center/J. Pampati, M.D., for the period from 
September 1999 to December 2003, statement from E. Yumang, 
M.D., dated in June 2002, ARH-Mary Breckinridge Hospital 
records for the period from April 1997 to October 2004, VA 
examination reports dated in October 1998, April 2000, 
September 2000, October 2000, May 2004, and December 2004, VA 
treatment records for the period from June 1996 to January 
2005, testimony of the veteran at a Board hearing in March 
2005, Cumberland River Comprehensive Care Center records for 
the period from February 1999 to June 2000, received in March 
2005, ARH-Harlan records for the period from September 1968 
to October 2004, received in March 2005, and statements from 
the veteran.

The evidence added since the April 1998 Board decision is 
substantial, consisting of essentially an additional two and 
one-half volumes of the three total volumes comprising the 
claims file.  Much of the evidence is irrelevant to the 
veteran's current claims.  However, there are several 
significant items of evidence that are pertinent to the issue 
of service connection for a back disorder.  

The first item is the VA Form 21-4142 submitted by the 
veteran in August 1998.  She included information regarding 
her involvement in a MVA in June 1975 while home on leave in 
Kentucky.  She said the car she was in was rear ended.  She 
received treatment at the ARH.

The second item is records from ARH.  The Board notes there 
is an overlap of such records whether they be from Mary 
Breckinridge or Harlan.  However, the relevant entries are 
dated June 27, 1975.  The clinical entry noted that the 
veteran was involved in a MVA and complained of back pain.  
It also said that all x-rays were negative.  Included was the 
radiograph report regarding x-rays of the veteran's 
lumbosacral spine.  The report noted that there was mild 
scoliosis of the lumbar spine and a small Schmorl's node on 
the anterior aspect of the body of T12.  

An April 2000 VA general medical examination report noted 
that x-rays of the lumbosacral spine showed evidence of 
multilevel degenerative disc disease.  The diagnosis was 
degenerative arthritis of the lumbosacral spine.

In May 2004, a VA nurse practitioner reviewed the file in 
depth.  She noted the veteran's SMR entries of back pain in 
June and September 1975.  She also noted the initial 
treatment for complaints of back pain after service, 
beginning in 1986.  The examiner further noted that an x-ray, 
dated June 1965 [sic] was unremarkable except for scoliosis 
and a small Schmorl's node on the anterior aspect of T-12.  
She further related, in detail, the results of the May 1990 
MRI.  The examiner also noted a history of MVAs in 1975 and 
1993, with the latter MVA a serious accident.  The examiner's 
opinion as to any possible connection between the veteran's 
injuries in service and her current problems was incomplete 
and did not state a definite opinion.  The examiner did 
relate that the veteran's weight likely contributed to her 
back pain.  

In reviewing the evidence discussed, the Board finds that 
there is new and material evidence that warrants a reopening 
of the veteran's claim.  The June 1996 VA examiner did not 
dismiss the importance of the Schmorl's nodes that were noted 
at the time of the May 1990 MRI.  He noted that they were 
usually developmental in nature but he had no idea of when 
the nodes first appeared.  It is reasonable to conclude that, 
had he had information regarding the initial appearance of 
the nodes, it would have been of importance.  

The June 1975 ARH records show that the veteran had a 
Schmorl's node at T-12.  This was evidence of a defect during 
service, whether or not this represented a 
congenital/developmental defect.  It is also not certain how 
the June 1996 VA examiner would have viewed this result but 
it is significant in that the time of the documentation of 
the node was during the veteran's period of military service.  
Further, the May 1990 MRI revealed the presence of multiple 
nodes.  The significance of this finding has not been 
addressed in the evidence of record.  It may be that the 
nodes do not represent any disability that can be associated 
with the veteran's current complaints; however, a medical 
opinion is required to make that determination.

Further, the veteran has alleged that Dr. Podurgiel, a 
physician that treated her on active duty, had told her that 
the Schmorl's nodes were evidence of arthritis.  

Because of what the new evidence tends to show regarding the 
possible onset of back disability during military service, it 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of service 
connection for a back disorder.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a back disorder; to 
this extent, the appeal is granted.


REMAND

At the outset the Board notes that the veteran was not 
provided with the notice required under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)) and the implementing regulations codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  The veteran's claim was submitted prior to the 
enactment of the VCAA; however, the appropriate notice was 
not provided at any subsequent date.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  In addition, the 
Court has also held that an additional element of the notice 
required under the VCAA requires that claimants be 
specifically told to submit any evidence that they have in 
their possession.  

The veteran alleges that she suffered a back injury in 
service, as noted in her SMRs, in June 1975, as well as a 
back injury from the June 1975 MVA, that have led to her 
current back disorder.  She further alleges that results of 
the ARH June 1975 lumbosacral x-rays support her contentions.  

In addition, in a March 2003 statement, the veteran alleges 
that she was told by Dr. Podurgiel, a physician who 
previously served in the Navy, that the presence of Schmorl's 
nodes was "cut and dry" evidence of arthritis in service.  
The Board notes that Dr. Podurgiel submitted a statement in 
November 1998 wherein he said he did not have his original 
notes but had reviewed SMRs sent to him by the veteran that 
contained his notes.  Dr. Podurgiel noted that the veteran 
was treated for upper respiratory tract infections, asthma, 
and episodic back pain problems.  Dr. Podurgiel made a 
statement that "[i]f these records are provided to me, I 
might be able to expand on them further."  It is not clear 
what is meant by this statement as Dr. Podurgiel acknowledged 
that his notes were contained in the copies provided by the 
veteran.  A plain reading of his statement would suggest that 
he had access to his notes at the time he wrote his 
statement.  Moreover, a review of the veteran's SMRs does not 
reveal any entries regarding treatment of the veteran's back 
pain that were signed by Dr. Podurgiel.

The veteran cited to Dr. Podurgiel's statement regarding his 
notes in her March 2003 statement.  She also testified 
regarding Dr. Podurgiel' statement and feels that VA has an 
obligation to write to him to obtain an opinion.  The VA is 
not obligated to seek an opinion from a private physician.  
VA will seek to obtain private medical records identified by 
the veteran but it is her responsibility, and, she is free to 
obtain a medical opinion from a private physician that she 
feels will support her contentions.  

In regard to the veteran's military service, the veteran 
alleges that she had a second medical evaluation board.  She 
said she was "offered 10-30%" [disability] but that she 
turned it down as she felt she should have received a "50%" 
[disability].  There is no evidence of this second medical 
evaluation board in the claims file.  The Board notes that 
such a finding of disability usually would mean that the 
individual was not fit for duty and would be discharged from 
service.  Contrary to her argument, the medical evaluation 
board of record found the veteran fit for full duty.  Also, 
the veteran's DD 214 records that she was discharged from 
service, not released from active duty.  The authority for 
the discharge is not reported on the DD 214.  A request 
should be made for any additional records for the veteran, to 
include her personnel records for her period of service from 
1974 to 1977.

The veteran also said that she served in the U. S. Navy 
Reserves from November 1978 to November 1980.  There is no 
evidence of her service in the reserves in the claims file.  
There is evidence of a November 1978 physical examination, 
ostensibly as a prelude to enlisting in the reserves.  The 
veteran should be contacted and requested to provide the 
necessary information to identify her unit such that both her 
personnel and medical records from her period of reserve 
service may be obtained and associated with the claims file.

The veteran has noted on a number of occasions that she has 
been in receipt of SSA disability benefits since 1993.  She 
alleges that the disability is, in part, for arthritis 
involving her back.  The decision granting those benefits, 
and the medical records relied on, should be requested and 
associated with the claims file.

A VA examination is required in this case.  The veteran has 
presented evidence of an injury in service.  New evidence 
documenting x-ray findings in service has now been submitted.  
The significance of the new medical evidence requires 
evaluation by a qualified medical profession and an opinion 
as to whether any current back disorder is related to 
service.  Moreover, the veteran has said she has had symptoms 
associated with back pain since service.  See Duenas v. 
Principi, 18 Vet. App. 512, 516-17 (2004); see also Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).

Finally, the veteran submitted a claim for entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU) in August 2000.  The claim was denied 
in January 2001 and the veteran perfected her appeal of the 
denial in July 2002.

The veteran also had a claim for an increased rating for her 
service-connected respiratory disorder of asthma, acute 
bronchitis, and chronic obstructive pulmonary disease (COPD) 
pending at that time.  The veteran was later granted a 100 
percent schedular disability rating for her respiratory 
disability by way of a rating decision dated in December 
2004.  The effective date of the rating was established as 
May 8, 2002.

The RO made a notation on the rating decision that the 100 
percent evaluation for the veteran's respiratory disability 
rendered the TDIU claim moot.  As a result, the RO said that 
the TDIU issue was withdrawn from appeal.  However, the Board 
finds that the issue remains on appeal.

It is well settled law that a claim for a TDIU rating may not 
be considered when a schedular 100 percent rating is already 
in effect.  See Green v. West, 11 Vet. App. 472, 476 (1998); 
see also VAOPGCPREC 6-99.  However, where there is a period 
preceding the assignment of the 100 percent schedular rating 
involved, the veteran may be able to establish entitlement to 
a TDIU rating during that preceding period.

In this case, the veteran's claim for entitlement to a TDIU 
rating was submitted in August 2000, a time that is 
approximately 1-1/2 years prior to the effective date of the 
100 percent schedular evaluation.  Moreover, in light of the 
reopening of the claim of service connection for a back 
disorder, there is a theoretical possibility of an award of 
service connection and the assignment of a disability rating 
that could have an impact of the veteran's disability status, 
and qualifications for a TDIU rating, prior to May 8, 2002.  
Accordingly, the veteran's TDIU claim remains on appeal and 
must be addressed upon remand of the case.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2004).  The veteran 
should be specifically told what is 
required to substantiate her claims of 
service connection and TDIU, and of the 
information or evidence she should submit 
and of the information or evidence that 
VA will yet obtain with respect to her 
claims.  38 U.S.C.A. § 5103(a) (West 
2002).  Among other things, the veteran 
should be told to submit any pertinent 
evidence in her possession.

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
her for any back disorder since service.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not been previously secured. 

3.  The veteran has alleged that she was 
processed by a second medical evaluation 
board on active duty; however, there is 
no evidence of this in the claims file.  
A request should be made to the National 
Personnel Records Center (NPRC) for any 
additional medical records for the 
veteran.  Her personnel records for her 
period of active duty should also be 
requested.

4.  The veteran should be contacted and 
requested to provide information 
regarding her service in the Navy 
Reserves, to include her unit of 
assignment, period of service, and 
location of records.  The RO should 
attempt to obtain both her personnel and 
medical records for any period of reserve 
service.

5.  The SSA should be contacted and the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon concerning that claim, should be 
requested.

6.  Upon completion of the action above, 
the veteran should be scheduled for a VA 
orthopedic examination by a qualified 
physician.  The examiner must review the 
claims file.  All necessary tests should 
be conducted that the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
is requested to identify any and all 
disorders that may be present in the 
thoracolumbar area of the back.  

The examiner is requested to provide an 
opinion as to: 1) whether or not the 
presence of the Schmorl's node on the 
June 1975 x-ray represents a 
developmental defect or is evidence of 
other disease or injury; 2) whether any 
current Schmorl's node(s) is/are at least 
as likely as not related to the veteran's 
military service; and 3) whether it is at 
least as likely as not that any other 
diagnosed disorder of the thoracolumbar 
spine is related to the veteran's 
military service.  The report of 
examination must include the complete 
rationale for all opinions expressed.  

7.  After the development requested has 
been completed, the RO should review the 
medical opinion evidence to ensure that 
it is in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the service 
connection and TDIU issues.  (As noted 
above, the TDIU question should be 
addressed for any possible entitlement 
prior to May 8, 2002.)  If any benefit 
sought is not granted, the veteran and 
her representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to this Board for 
appellate review, if in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  No action is required of 
the veteran until she is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003 (codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


